Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Hoff appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hoff v. Davis, No. 4:06-cv-02138-TLW (D.S.C. filed Jan. 6, 2009 & entered Jan. 7, 2009); 2010 WL 234907 (Jan. 15, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.